DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16, is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claims 16 is directed to computer readable medium. Computer readable medium, as recited in claims and the disclosure could include transitory signals. In order for a computer readable medium claim to be statutory, the claim must be recited in a way to exclude transitory media. Examiner suggests using language similar to “non-transitory computer readable medium” instead of “computer readable medium”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-8, 10-16,  is/are rejected under 35 U.S.C. 103 as being unpatentable over PATEL (PATEL et al US 2007/0140323) in view of LEI (LEI et al: US 2017/0317816)
Regarding claim 1, 14, 15, 16, PATEL (PATEL et al US 2007/0140323) discloses method/node/CRM performed by a wireless node in a wireless communication network for receiving a reference signal, the method comprising:
collecting a first set of samples of the received signal in a time domain (PATEL: Fig. 7, Fig. 4, ¶38, ¶83, ¶26, a set samples are received in a time domain); 
transforming the first set of samples into a frequency domain (PATEL: Fig. 7, Fig. 4, ¶38, ¶83, ¶26, the received samples are  transformed into frequency domain samples using FFT/DFT); 
forming a plurality of hypotheses including at least one of a set of hypotheses for time offset of the received signal and a set of hypotheses for frequency offset of the received signal (PATEL: Fig. 7, Fig. 4, ¶42, ¶44, ¶83, frequency and time hypotheses are formed for frequency offset and time offset); 
correlating the frequency domain samples of the received signal with at least a subset of the plurality of hypotheses (PATEL: Fig. 7, Fig. 6, ¶83, ¶82, the receive symbols are correlated with at least a subset of hypotheses, Hx or Hy); and 
selecting a hypothesis based on the correlation, the selected hypothesis corresponding to a synchronization of the received signal (PATEL: Fig. 7, Fig. 6, ¶81-82, ¶78-79, ¶67, selecting a hypothesis based on the correlation of the hypotheses and correlation metrics and an error in frequency and time domain i.e. frequency and time offsets are determined to a corresponding synchronization).  
PATEL remains silent regarding the selected hypothesis corresponding to a synchronization of the received signal such that the synchronization is achieved.
LEI: ¶148, ¶141, synchronization is achieved, the synchronization is corresponding to a selected hypothesis among a plurality of hypotheses).
A person of ordinary skill in the art working with the invention of PATEL would have been motivated to use the teachings of LEI as it provides a way to improve refined time and frequency offset estimation (¶138). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of PATEL with teachings of LEI in order to improve refined time and frequency synchronization at the received.




Regarding claim 3, PATEL modified by LEI method of claim 1, wherein the collecting and transforming of samples are made based on at least one of a preliminary time and a frequency synchronization assumption (PATEL: ¶33-36, ¶37-38, a preliminary assumption is made for synchronization in terms of an integer portion of the frequency error which is the integer number of bins).  

Regarding claim 4, PATEL modified by LEI discloses method of claim 3, wherein the at least one of the preliminary time and the frequency synchronization assumption is based on a coarse synchronization achieved through acquired PATEL: ¶33-36, ¶37, this preliminary assumption is based on coarse bin frequency error correction that is achieved through acquiring the preprocessed signal information; LEI: ¶65, PSS and SSS information is used for adjusting frame timing).  

Regarding claim 5, PATEL modified by LEI discloses method of claim 3, wherein the subset of hypotheses forms a search range (PATEL: ¶80, ¶84, ¶65, a set of hypotheses is for a range of frequency errors (the search range) ).  

Regarding claim 6, PATEL modified by LEI discloses method of claim 5, wherein the search range is based on the at least one of the preliminary time and the frequency synchronization assumption (PATEL: ¶80, range of frequency errors are corresponding to the hypotheses set/plurality; PATEL: ¶33-36, ¶37, this this is based on the assumption which is based on coarse bin frequency error correction that is achieved through acquiring the preprocessed signal information).  
Regarding claim 7, PATEL modified by LEI discloses method of claim 5, wherein the search range is based on information received from a network node of the cellular communication system (PATEL: Fig. 4, Fig. 6, ¶80, the range is based on the information received from the base station of the cellular system (LEI: Fig. 1)).  

Regarding claim 8, PATEL modified by LEI discloses method of claim 5, wherein the search range is based on information pre-defined for the cellular PATEL: Fig. 4, Fig. 6, ¶80, the range is based on the information received from the base station of the cellular system (LEI: Fig. 1) and at least some prestored information).  


Regarding claim 10, PATEL modified by LEI discloses method of claim 1, further comprising collecting a second set of samples in time domain of the received signal with an 5Attorney Docket No: 1557-508PUS (P71866_US2) offset corresponding to a fraction of a symbol time with relation to the first set of samples, and performing similar processing of the second set of samples as the first set of samples, wherein the selecting of the hypothesis is made among correlations made for both the sets of samples such that the synchronization is achieved for a wider time search range than with a single set of samples (PATEL: ¶80-82, Table 2, joint time and frequency sample collection; ¶79, for second set of samples based on pilot symbols, a fraction of the symbol time is used as compared to the symbol time for frequency samples; similar process is being used with different symbols periods, (see Equation 28); this makes the range of hypotheses large as more sample are used and more hypotheses are tested).  
Regarding claim 11, PATEL modified by LEI discloses method of claim 10, wherein the fraction of the symbol time corresponds to no more than a half symbol time (PATEL: Fig. 3A-B, one symbol time is less than half of the other symbol time)

Regarding claim 12, PATEL modified by LEI discloses method of claim 1, wherein the collecting of samples is made such that a channel state information LEI: ¶46, CSI-RS are included in the reference received samples).  
Regarding claim 13, PATEL modified by LEI discloses method of claim 1, wherein the collecting of samples is made such that a sounding reference signal, SRS, of the received signal is included in the samples (LEI: ¶46, ¶54, SRS are included in the reference received samples).



Claim(s) 2, 18-19, 20-21,  is/are rejected under 35 U.S.C. 103 as being unpatentable over PATEL modified by LEI, as applied to claim 1, above, further in view of SAHLIN (SAHLIN et al: US 2013/0287153)
Regarding claim 2, PATEL modified by LEI discloses method of claim 1, wherein the transforming of the samples is performed (PATEL: Fig. 7, Fig. 4, ¶42, ¶44, ¶83, frequency and time hypotheses are formed for frequency offset and time offset).  
PATEL modified by LEI remains silent regarding method further comprising zero-padding the collected samples before transforming.
However, SAHLIN (SAHLIN et al: US 2013/0287153) discloses method further comprising zero-padding the collected samples before transforming (SAHLIN: ¶15, ¶43, DFT is performed by first performing zero-padding and then performing DFT).
A person of ordinary skill in the art working with the invention of PATEL modified by LEI would have been motivated to use the teachings of SAHLIN as it provides a way 

Regarding claim 18, PATEL modified by LEI modified by SAHLIN discloses method of claim 2, wherein the collecting and transforming of samples are made based on at least one of a preliminary time and a frequency synchronization assumption (PATEL: ¶33-36, ¶37-38, a preliminary assumption is made for synchronization in terms of an integer portion of the frequency error which is the integer number of bins).  

Regarding claim 19, PATEL modified by LEI modified by SAHLIN discloses method of claim 18, wherein the at least one of the preliminary time and the frequency synchronization assumption is based on a coarse synchronization achieved through acquired synchronization signal block information (PATEL: ¶33-36, ¶37, this preliminary assumption is based on coarse bin frequency error correction that is achieved through acquiring the preprocessed signal information; LEI: ¶65, PSS and SSS information is used for adjusting frame timing).  
Regarding claim 20-21, PATEL modified by LEI modified by SAHLIN discloses method of claim 18/19, wherein the subset of hypotheses forms a search range PATEL: ¶80, ¶84, ¶65, a set of hypotheses is for a range of frequency errors (the search range) ).  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over PATEL modified by LEI, as applied to claim 1, above, further in view of HWANG et al (US 2020/0314908) 

Regarding claim 9, PATEL modified by LEI discloses method of claim 3, wherein the preliminary time synchronization assumption is based on timing information on which time search range is based (PATEL: ¶80, ¶37, Fig. 4, Fig. 6,  range of timing errors are corresponding to the hypotheses set/plurality; this is based on at least the timing synchronization assumption of cyclic prefix appended to the symbols (time domain correction/assumption)).  
	PATEL modified by LEI remains silent regarding the timing information in terms of timing advance information. However, HWANG et al (US 2020/0314908) discloses the timing information in terms of timing advance information (HWANG: ¶95-97, ¶163, ¶144, cyclic prefix is based on the assumption of timing advance information)
A person of ordinary skill in the art working with the invention of PATEL modified by LEI would have been motivated to use the teachings of HWANG as it provides a way to perform time synchronization in both directions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of PATEL modified by LEI with teachings of HWANG in order to improve communications in both directions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN

Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461